[uscrpurchaseagreement001.jpg]
Exhibit 10.1 $200,000,000 U.S. CONCRETE, INC. 8.500% Senior Secured Notes due
2018 Purchase Agreement November 19, 2013 J.P. Morgan Securities LLC As
Representative of the several Initial Purchasers listed in Schedule 1 hereto c/o
J.P. Morgan Securities LLC 383 Madison Avenue New York, New York 10179 Ladies
and Gentlemen: U.S. Concrete, Inc., a Delaware corporation (the “Company”),
proposes to issue and sell to the several initial purchasers listed in Schedule
1 hereto (the “Initial Purchasers”), for whom you are acting as representative
(the “Representative”), $200,000,000 principal amount of its 8.500% Senior
Secured Notes due 2018 (the “Securities”). The Securities will be issued
pursuant to an Indenture to be dated as of November22, 2013 (the “Indenture”)
among the Company, the guarantors listed in Schedule 2 hereto (the “Guarantors”)
and U.S. Bank National Association, as trustee (the “Trustee”) and as collateral
agent (the “Collateral Agent”), and will be guaranteed on a senior secured basis
by each of the Guarantors (the “Guarantees”). The Securities will be sold to the
Initial Purchasers without being registered under the Securities Act of 1933, as
amended (the “Securities Act”), in reliance upon an exemption therefrom. The
Company and the Guarantors have prepared a preliminary offering memorandum dated
November 7, 2013 (the “Preliminary Offering Memorandum”) and will prepare an
offering memorandum dated the date hereof (the “Offering Memorandum”) setting
forth information concerning the Company, the Guarantors and the Securities.
Copies of the Preliminary Offering Memorandum have been, and copies of the
Offering Memorandum will be, delivered by the Company to the Initial Purchasers
pursuant to the terms of this purchase agreement (the “Agreement”). The Company
hereby confirms that it has authorized the use of the Preliminary Offering
Memorandum, the other Time of Sale Information (as defined below) and the
Offering Memorandum in connection with the offering and resale of the Securities
by the Initial Purchasers in the manner contemplated by this Agreement.
Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Preliminary Offering Memorandum. References herein to the
Preliminary Offering Memorandum, the Time of Sale Information and the Offering
Memorandum shall be deemed to refer to and include any document incorporated by
reference therein and any reference to “amend,” “amendment” or “supplement” with
respect to the Preliminary Offering



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement002.jpg]
2 Memorandum or the Offering Memorandum shall be deemed to refer to and include
any documents filed after such date and incorporated by reference therein.
References herein to the Preliminary Offering Memorandum, the Time of Sale
Information and the Offering Memorandum shall be deemed to refer to and include
the preliminary Canadian offering memorandum dated November 7, 2013 (the
“Preliminary Canadian Offering Memorandum”) and the Canadian offering memorandum
dated the date hereof (the “Final Canadian Offering Memorandum”), respectively.
At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Company had prepared the following information (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.
The Company intends to use the proceeds of the offering of the Securities to (i)
repay all of the outstanding borrowings under its asset-based senior secured
revolving credit facility and redeem or otherwise retire all of its outstanding
9.50% Senior Secured Notes due 2015 (the “Existing Notes”) (such uses, the
“Transactions”) and (ii) for general corporate purposes as described under “Use
of Proceeds” in the Time of Sale Information. The Securities and the Guarantees
will be secured by (a) a first-priority lien on and security interest in the
Notes Priority Collateral (as defined in the Time of Sale Information), subject
to certain exceptions as described in the Indenture and the Collateral Documents
(as defined below) and (b) a second-priority lien on and security interest in
the ABL Priority Collateral (as defined in the Time of Sale Information and,
together with the Notes Priority Collateral, the “Collateral”), in each case
subject to certain exceptions as described in the Indenture and the Collateral
Documents and, in the case of the Notes Priority Collateral, subject to
Permitted Collateral Liens (as defined in the Time of Sale Information) and, in
the case of the ABL Priority Collateral, subject to Permitted Liens (as defined
in the Time of Sale Information). The ABL Priority Collateral secures the First
Amended and Restated Loan and Security Agreement, dated as of October 29, 2013,
by and among the Company and certain of its subsidiaries, the lenders thereto
and Bank of America, N.A., as the administrative agent (the “Credit Agreement”)
on a first-priority basis and the Notes Priority Collateral secures the Credit
Agreement on a second-priority basis. The Collateral shall be described in: (a)
with respect to owned real property listed on Schedule 4 hereto, to be delivered
in accordance with Schedule 5 hereto, the mortgages, deeds of trust or deeds to
secure debt (collectively, the “Mortgages”), (b) with respect to personal
property that constitutes Collateral, the Pledge and Security Agreement to be
dated as of the Closing Date (as defined below) and entered into by the Company
and the Guarantors (the “Security Agreement”) and (c) with respect to the grants
of security interest in registrations and/or applications for trademarks,
patents and copyrights (and exclusive licenses in any of the foregoing), in
either the Security Agreement or in the First Lien Patent and Trademark Security
Agreement, to be dated as of the Closing Date and entered into by each of the
Company and the Guarantors, as provided therein (the “Intellectual Property
Security Agreement”), each to be delivered to the Collateral Agent, granting a
first-priority security interest in the Notes Priority Collateral, subject to
Permitted Collateral Liens and a second-priority interest in the ABL Priority
Collateral subject to Permitted Liens, in



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement003.jpg]
3 each case, for the benefit of the Collateral Agent and each holder of the
Securities and the successors and assigns of the foregoing. The term “Collateral
Documents” as used herein shall mean the Mortgages, the Security Agreement and
the Intellectual Property Security Agreement. The rights of the holders of the
Securities with respect to the Collateral shall be further governed by the
Intercreditor Agreement, dated as of August 31, 2010, as amended by the First
Amendment to Intercreditor Agreement, dated as of March 22, 2013, as further
amended by the Second Amendment Agreement to Intercreditor Agreement, to be
dated as of the Closing Date (the “Intercreditor Amendment Agreement”; the
Intercreditor Agreement as so amended, the “Intercreditor Agreement”), by and
among Bank of America, N.A., as successor in interest to JPMorgan Chase Bank,
N.A., as administrative agent, the Collateral Agent, the Company and each of the
Guarantors. Holders of the Securities (including the Initial Purchasers and
their direct and indirect transferees) will be entitled to the benefits of a
Registration Rights Agreement, to be dated as of the Closing Date and
substantially in the form attached hereto as Exhibit A (the “Registration Rights
Agreement”), pursuant to which the Company and the Guarantors will agree to file
one or more registration statements with the Securities and Exchange Commission
(the “Commission”) providing for the registration under the Securities Act of
the Securities or the Exchange Securities referred to (and as defined) in the
Registration Rights Agreement and the related Guarantees. The Company and the
Guarantors hereby confirm their agreement with the several Initial Purchasers
concerning the purchase and resale of the Securities, as follows: 1. Purchase
and Resale of the Securities. (a) The Company agrees to issue and sell the
Securities to the several Initial Purchasers as provided in this Agreement, and
each Initial Purchaser, on the basis of the representations, warranties and
agreements set forth herein and subject to the conditions set forth herein,
agrees, severally and not jointly, to purchase from the Company the respective
principal amount of Securities set forth opposite such Initial Purchaser’s name
in Schedule 1 hereto at a price equal to 98.00% of the principal amount thereof
plus accrued interest, if any, from November 22, 2013 to the Closing Date. The
Company will not be obligated to deliver any of the Securities except upon
payment for all the Securities to be purchased as provided herein. (b) The
Company understands that the Initial Purchasers intend to offer the Securities
for resale on the terms set forth in the Time of Sale Information. Each Initial
Purchaser, severally and not jointly, represents, warrants and agrees that: (i)
it is a qualified institutional buyer within the meaning of Rule 144A under the
Securities Act (a “QIB”) and an accredited investor within the meaning of Rule
501(a) of Regulation D under the Securities Act (“Regulation D”); (ii) it has
not solicited offers for, or offered or sold, and will not solicit offers for,
or offer or sell, the Securities by means of any form



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement004.jpg]
4 of general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D or in any manner involving a public offering within the
meaning of Section 4(a)(2) of the Securities Act; and (iii) it has not solicited
offers for, or offered or sold, and will not solicit offers for, or offer or
sell, the Securities as part of their initial offering except: (A) within the
United States to persons whom it reasonably believes to be QIBs in transactions
pursuant to Rule 144A under the Securities Act (“Rule 144A”) and in connection
with each such sale, it has taken or will take reasonable steps to ensure that
the purchaser of the Securities is aware that such sale is being made in
reliance on Rule 144A; or (B) in accordance with the restrictions set forth in
Annex C hereto. (c) Each Initial Purchaser acknowledges and agrees that the
Company and, for purposes of the “no registration” opinions to be delivered to
the Initial Purchasers pursuant to Sections 6(f) and 6(h), counsel for the
Company and counsel for the Initial Purchasers, respectively, may rely upon the
accuracy of the representations and warranties of the Initial Purchasers, and
compliance by the Initial Purchasers with their agreements, contained in
paragraph (b) above (including Annex C hereto), and each Initial Purchaser
hereby consents to such reliance. (d) The Company acknowledges and agrees that
the Initial Purchasers may offer and sell Securities to or through any affiliate
of an Initial Purchaser and that any such affiliate may offer and sell
Securities purchased by it to or through any Initial Purchaser. (e) The Company
and the Guarantors acknowledge and agree that each Initial Purchaser is acting
solely in the capacity of an arm’s length contractual counterparty to the
Company and the Guarantors with respect to the offering of Securities
contemplated hereby (including in connection with determining the terms of the
offering) and not as a financial advisor or a fiduciary to, or an agent of, the
Company, the Guarantors or any other person. Additionally, neither the
Representative nor any other Initial Purchaser is advising the Company, the
Guarantors or any other person as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction. The Company and the Guarantors shall
consult with their own advisors concerning such matters and shall be responsible
for making their own independent investigation and appraisal of the transactions
contemplated hereby, and neither the Representative nor any other Initial
Purchaser shall have any responsibility or liability to the Company or the
Guarantors with respect thereto. Any review by the Representative or any Initial
Purchaser of the Company, the Guarantors, and the transactions contemplated
hereby or other matters relating to such transactions will be performed solely
for the benefit of the Representative or such Initial Purchaser, as the case may
be, and shall not be on behalf of the Company, the Guarantors or any other
person.



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement005.jpg]
5 2. Payment and Delivery. (a) Payment for and delivery of the Securities will
be made at the offices of Cravath, Swaine & Moore LLP, 825 Eighth Avenue, New
York, New York 10019 at 10:00 A.M., New York City time, on November , 2013, or
at such other time or place on the same or such other date, not later than the
fifth business day thereafter, as the Representative and the Company may agree
upon in writing. The time and date of such payment and delivery is referred to
herein as the “Closing Date”. (b) Payment for the Securities shall be made by
wire transfer in immediately available funds to the account(s) specified by the
Company to the Representative against delivery to the nominee of The Depository
Trust Company (“DTC”), for the account of the Initial Purchasers, of one or more
global notes representing the Securities (collectively, the “Global Note”), with
any transfer taxes payable in connection with the sale of the Securities duly
paid by the Company. The Global Note will be made available for inspection by
the Representative not later than 1:00 P.M., New York City time, on the business
day prior to the Closing Date. 3. Representations and Warranties of the Company
and the Guarantors. The Company and the Guarantors jointly and severally
represent and warrant to each Initial Purchaser that: (a) Preliminary Offering
Memorandum, Time of Sale Information and Offering Memorandum. The Preliminary
Offering Memorandum, as of its date, did not, the Time of Sale Information, at
the Time of Sale, did not, and at the Closing Date, will not, and the Offering
Memorandum, in the form first used by the Initial Purchasers to confirm sales of
the Securities and as of the Closing Date, will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that the Company and the Guarantors
make no representation or warranty with respect to any statements or omissions
made in reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representative expressly for use in the Preliminary Offering Memorandum, the
Time of Sale Information or the Offering Memorandum, it being understood and
agreed that the only such information furnished by any Initial Purchaser
consists of the information described as such in Section 7(b) hereof. (b)
Additional Written Communications. The Company and the Guarantors (including
their agents and representatives, other than the Initial Purchasers in their
capacity as such) have not prepared, made, used, authorized, approved or
referred to and will not prepare, make, use, authorize, approve or refer to any
written communication that constitutes an offer to sell or solicitation of an
offer to buy the Securities (each such communication by the Company and the
Guarantors or their agents and representatives (other than a communication
referred to in clauses (i) and (ii) below) an “Issuer Written Communication”)
other than (i) the Preliminary Offering Memorandum, (ii) the Offering
Memorandum, (iii) the documents listed on Annex A hereto, including a term sheet
substantially in the form of Annex B hereto, which constitute part of the Time
of Sale



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement006.jpg]
6 Information, and (iv) any electronic road show or other written
communications, in each case used in accordance with Section 4(c). Each such
Issuer Written Communication, when taken together with the Time of Sale
Information at the Time of Sale, did not, and at the Closing Date will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company and the Guarantors make no representation or warranty with respect to
any statements or omissions made in each such Issuer Written Communication in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representative expressly for use in any Issuer Written Communication, it
being understood and agreed that the only such information furnished by any
Initial Purchaser consists of the information described as such in Section 7(b)
hereof. (c) Incorporated Documents. The documents incorporated by reference in
each of the Time of Sale Information and the Offering Memorandum, at the
respective times they were or hereafter are filed with the Commission, complied
or will comply as to form, as the case may be, in all material respects to the
requirements of the Exchange Act, and the rules and regulations of the
Commission thereunder, and did not and will not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. (d) Financial Statements. The
financial statements and the related notes thereto included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum
present fairly in all material respects the financial position of the Company
and its subsidiaries as of the dates indicated and the results of their
operations and the changes in their cash flows for the periods specified; such
financial statements have been prepared in conformity with U.S. generally
accepted accounting principles applied on a consistent basis throughout the
periods covered thereby; and the other financial information included or
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum has been derived from the accounting records of the Company
and its subsidiaries and presents fairly in all material respects the
information shown thereby. The interactive data in eXtensbile Business Reporting
Language included or incorporated by reference in each of the Preliminary
Offering Memorandum, the Time of Sale Information and the Offering Memorandum to
the extent set forth in Rule 402(a)(2) of Regulation S-T fairly presents the
information called for in all material respects and is prepared in accordance
with the Commission’s rules and guidelines applicable thereto. (e) No Material
Adverse Change. Since the date of the most recent financial statements of the
Company included or incorporated by reference in each of the Time of Sale
Information and the Offering Memorandum, except as otherwise disclosed in each
of the Time of Sale Information and the Offering Memorandum (i) there has not
been any material change in the capital stock or long-term debt of the Company
or any of its subsidiaries, or any dividend or distribution of any kind
declared, set aside for payment, paid or made by the Company on any class of
capital stock, or any material adverse change, or any development involving a
prospective material adverse change, in or



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement007.jpg]
7 affecting the business, properties, rights, assets, management, financial
position, results of operations or prospects of the Company and its subsidiaries
taken as a whole; (ii) neither the Company nor any of its subsidiaries has
entered into any transaction or agreement that is material to the Company and
its subsidiaries taken as a whole or incurred any liability or obligation,
direct or contingent, that is material to the Company and its subsidiaries taken
as a whole; and (iii) neither the Company nor any of its subsidiaries has
sustained any loss or interference with its business that is material to the
Company and its subsidiaries taken as a whole from fire, explosion, flood or
other calamity, whether or not covered by insurance, or from any labor dispute
or any action, order or decree of any court or arbitrator or governmental or
regulatory authority. (f) Organization and Good Standing. The Company and each
of its subsidiaries have been duly organized and are validly existing and in
good standing under the laws of their respective jurisdictions of organization,
are duly qualified to do business and are in good standing in each jurisdiction
in which their respective ownership or lease of property or the conduct of their
respective businesses requires such qualification, and have all power and
authority necessary to own or hold their respective properties and to conduct
the businesses in which they are engaged, except where the failure to be so
qualified, in good standing or have such power or authority would not,
individually or in the aggregate, have a material adverse effect on the
business, properties, rights, assets, management, financial position, results of
operations or prospects of the Company and its subsidiaries taken as a whole or
on the performance by the Company and the Guarantors of their obligations under
this Agreement, the Securities, the Guarantees and the Collateral Documents (a
“Material Adverse Effect”). The Company does not own or control, directly or
indirectly, any corporation, association or other entity other than the
subsidiaries listed in Schedule 3 to this Agreement. (g) Capitalization. The
Company has the capitalization as set forth in each of the Time of Sale
Information and the Offering Memorandum under the heading “Capitalization”; and
all the outstanding shares of capital stock or other equity interests of each
subsidiary of the Company have been duly and validly authorized and issued, are
fully paid and non-assessable and are owned directly or indirectly by the
Company, free and clear of any lien, charge, encumbrance, security interest,
restriction on voting or transfer or any other claim of any third party
(collectively, “Liens”), except for Liens pursuant to (i) the Credit Agreement
and (ii) the Existing Notes, which Liens, in the case of clause (ii), will be
released and terminated upon consummation of the Transactions on the Closing
Date as described in each of the Time of Sale Information and the Offering
Memorandum. (h) Due Authorization. The Company and each of the Guarantors have
the requisite corporate, limited liability company, or limited partnership, as
applicable, right, power and authority to execute and deliver this Agreement,
the Securities, the Indenture (including each Guarantee set forth therein), the
Exchange Securities (including the related Guarantees), the Registration Rights
Agreement, each of the Collateral Documents to the extent a party thereto and
the Intercreditor Agreement (collectively, the “Transaction Documents”) ,
including granting the Liens and security interests to be granted by it pursuant
to the Indenture and the Collateral Documents and to perform their respective
obligations hereunder and thereunder; and all action required to be taken for



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement008.jpg]
8 the due and proper authorization, execution and delivery of each of the
Transaction Documents and the consummation of the transactions contemplated
thereby has been duly and validly taken. (i) The Indenture. The Indenture
(including the Guarantees set forth therein) has been duly authorized by the
Company and each of the Guarantors and on the Closing Date will be duly executed
and delivered by the Company and each of the Guarantors and, when duly executed
and delivered in accordance with its terms by each of the parties thereto, will
constitute a valid and legally binding agreement of the Company and each of the
Guarantors enforceable against the Company and each of the Guarantors in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or
conveyance or other similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability (collectively,
the “Enforceability Exceptions”); and on the Closing Date, the Indenture will
conform in all material respects to the requirements of the Trust Indenture Act
of 1939, as amended (the “Trust Indenture Act”), and the rules and regulations
of the Commission applicable to an indenture that is qualified thereunder. (j)
The Securities and the Guarantees. The Securities have been duly authorized by
the Company and, when duly executed, authenticated, issued and delivered as
provided in the Indenture and paid for as provided herein, will be duly and
validly issued and outstanding and will constitute valid and legally binding
obligations of the Company enforceable against the Company in accordance with
their terms, subject to the Enforceability Exceptions, and will be entitled to
the benefits of the Indenture; and the Guarantees have been duly authorized by
each of the Guarantors and, when the Securities have been duly executed,
authenticated, issued and delivered as provided in the Indenture and paid for as
provided herein, will be valid and legally binding obligations of each of the
Guarantors, enforceable against each of the Guarantors in accordance with their
terms, subject to the Enforceability Exceptions, and will be entitled to the
benefits of the Indenture. (k) The Exchange Securities. On the Closing Date, the
Exchange Securities (including the related Guarantees) will have been duly
authorized by the Company and each of the Guarantors and, when duly executed,
authenticated, issued and delivered in connection with the exchange offer as
contemplated by the Registration Rights Agreement, will be duly and validly
issued and outstanding and will constitute valid and legally binding obligations
of the Company, as issuer, and each of the Guarantors, as guarantor, enforceable
against the Company and each of the Guarantors in accordance with their terms,
subject to the Enforceability Exceptions, and will be entitled to the benefits
of the Indenture. (l) Purchase and Registration Rights Agreements. This
Agreement has been duly authorized, executed and delivered by the Company and
each of the Guarantors; and the Registration Rights Agreement has been duly
authorized by the Company and each of the Guarantors and on the Closing Date
will be duly executed and delivered by the Company and each of the Guarantors
and, when duly executed and delivered in accordance with its terms by each of
the parties thereto, will constitute a valid and legally



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement009.jpg]
9 binding agreement of the Company and each of the Guarantors enforceable
against the Company and each of the Guarantors in accordance with its terms,
subject to the Enforceability Exceptions, and except that rights to indemnity
and contribution thereunder may be limited by applicable law and public policy.
(m) Collateral Documents and Intercreditor Amendment Agreement. Each of the
Collateral Documents and the Intercreditor Amendment Agreement has been duly
authorized by the Company and each of the Guarantors, to the extent a party
thereto, and on the Closing Date, each of the Collateral Documents and the
Intercreditor Amendment Agreement will be duly executed and delivered by the
Company and each of the Guarantors, to the extent a party thereto, and, when
duly executed and delivered in accordance with its terms by each of the parties
thereto, will constitute a valid and legally binding agreement of the Company
and each of the Guarantors, to the extent a party thereto, and each of the
Collateral Documents and the Intercreditor Agreement, including the
Intercreditor Amendment Agreement, will be enforceable against the Company and
each of the Guarantors, to the extent a party thereto, in accordance with its
terms, subject to the Enforceability Exceptions. (n) Descriptions of the
Transaction Documents; Collateral. Each Transaction Document conforms in all
material respects to the description thereof contained in each of the Time of
Sale Information and the Offering Memorandum. The Collateral conforms in all
material respects to the description thereof contained in the Time of Sale
Information and the Offering Memorandum. (o) Collateral Documents, Financing
Statements and Collateral. After the release and termination of the Liens
related to the Existing Notes upon consummation of the Transactions on the
Closing Date as described in each of the Time of Sale Information and the
Offering Memorandum: (i) Upon execution and delivery, the Mortgages will be
effective to grant a legal, valid and enforceable mortgage lien or security
title on all of the mortgagor’s right, title and interest in the real property
listed on Schedule 4 hereto (each, a “Mortgaged Property” and, collectively, the
“Mortgaged Properties”). When the Mortgages are duly recorded in the proper
recorders’ offices or appropriate public records and the mortgage recording fees
and taxes in respect thereof are paid and compliance is otherwise had with the
formal requirements of state law, applicable to the recording of real estate
mortgages generally, each such Mortgage shall constitute a validly perfected and
enforceable first-priority lien or security title in the related Mortgaged
Property constituting Collateral for the benefit of the Collateral Agent and the
holders of the Securities, subject only to Permitted Collateral Liens or liens
and encumbrances expressly set forth as an exception to the policies of title
insurance obtained to insure the lien of each Mortgage with respect to each of
the Mortgaged Properties (such encumbrances and exceptions, the “Permitted
Exceptions”), and to the Enforceability Exceptions;



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement010.jpg]
10 (ii) Upon execution and delivery, the Security Agreement and the Intellectual
Property Security Agreement will be effective to grant a legal, valid and
enforceable security interest in all of the grantor’s right, title and interest
in the Collateral (other than the Mortgaged Properties); (iii) Upon due and
timely filing and/or recording of the financing statements and Intellectual
Property Security Agreement and Mortgages, as applicable, at the filing offices
specified in the perfection certificate to be delivered by the Company on the
Closing Date with respect to the Collateral described in the Security Agreement
that constitutes personal property, the Intellectual Property Security Agreement
and the equipment and fixtures described in the Mortgages (the “Personal
Property Collateral”), the security interests granted thereby will constitute
valid, perfected first-priority security interests in the Personal Property
Collateral constituting Notes Priority Collateral and valid, perfected
second-priority security interests in the Personal Property Collateral
constituting ABL Priority Collateral, in each case to the extent such security
interests can be perfected by the filing and/or recording, as applicable, of
financing statements, the Intellectual Property Security Agreement and Mortgages
for the benefit of the Collateral Agent and the holders of the Securities, and,
to the extent so perfected, such security interests will be enforceable in
accordance with the terms contained therein against all creditors of any grantor
or mortgagor and subject only to liens expressly permitted to be incurred or
exist on the Collateral under the Indenture (“Permitted Encumbrances”); (iv)
Upon execution and delivery by the parties thereto of the control agreements
listed on Schedule 7, the security interests in deposit accounts granted
pursuant to the Security Agreement will constitute valid, perfected
second-priority security interests for the benefit of the Collateral Agent and
the holders of the Securities, enforceable in accordance with the terms
contained therein against all creditors of any grantor and subject only to
Permitted Encumbrances; and (v) The Company and its subsidiaries collectively
own, have rights in or have the power and authority to collaterally assign
rights in the Collateral, free and clear of any liens other than the Permitted
Exceptions and the Permitted Encumbrances. (p) No Violation or Default. Neither
the Company nor any of its subsidiaries is (i) in violation of its charter or
by-laws or similar organizational documents; (ii) in default, and no event has
occurred that, with notice or lapse of time or both, would constitute such a
default, in the due performance or observance of any term, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement or other



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement011.jpg]
11 agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any property, right or asset of the Company or any of its subsidiaries is
subject; or (iii) in violation of any law or statute or any judgment, order,
rule or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of clauses (ii) and (iii) above, for any such
default or violation that would not, individually or in the aggregate, have a
Material Adverse Effect. (q) No Conflicts. The execution, delivery and
performance by the Company and each of the Guarantors of each of the Transaction
Documents to which each is a party (including, but not limited to, the filing of
any applicable fixture filings relating to the real property covered by the
Mortgages, the filing of any applicable financing statements pursuant to the
Security Agreement or the filing of the Intellectual Property Security
Agreement), the issuance and sale of the Securities and the issuance of the
Guarantees, the issuance of the Exchange Notes and the related Guarantees, the
grant and perfection of liens and security interests in the Collateral pursuant
to the Mortgages, the Security Agreement and the Intellectual Property Security
Agreement and compliance by the Company and each of the Guarantors with the
terms thereof and the consummation of the transactions contemplated by the
Transaction Documents will not (i) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
result in the termination, modification or acceleration of, or result in the
creation or imposition of any lien, charge or encumbrance upon any property,
right or asset of the Company or any of its subsidiaries pursuant to, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any property,
right or asset of the Company or any of its subsidiaries is subject (other than
any lien or encumbrance created or imposed pursuant to the Collateral Documents
or the collateral documents relating to the Credit Agreement), (ii) result in
any violation of the provisions of the charter or by-laws or similar
organizational documents of the Company or any of its subsidiaries or (iii)
result in the violation of any law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority,
except, (A) in the case of clauses (i) and (iii) above, for any such conflict,
breach, violation, default, termination, modification, acceleration, lien,
charge or encumbrance that would not, individually or in the aggregate, have a
Material Adverse Effect and (B) in the case of clause (i) above after giving
effect to the redemption and discharge of the Existing Notes. (r) No Consents
Required. No consent, approval, authorization, order, registration or
qualification of or with any court or arbitrator or governmental or regulatory
authority is required for the execution, delivery and performance by the Company
and each of the Guarantors of each of the Transaction Documents to which each is
a party (including, but not limited to, the filing of any applicable fixture
filings relating to the real property covered by the Mortgages, the filing of
any applicable financing statements pursuant to the Security Agreement or the
filing of the Intellectual Property Security Agreement), the issuance and sale
of the Securities and the issuance of the Guarantees, the issuance of the
Exchange Notes and the related Guarantees, the grant and perfection of liens and
security interests in the Collateral pursuant to the Mortgages, the Security
Agreement and the Intellectual Property Security Agreement and compliance



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement012.jpg]
12 by the Company and each of the Guarantors with the terms thereof and the
consummation of the transactions contemplated by the Transaction Documents,
except for such consents, approvals, authorizations, orders and registrations or
qualifications as may be required (i) under applicable state securities laws in
connection with the purchase and resale of the Securities by the Initial
Purchasers, (ii) with respect to the Exchange Securities (including the related
Guarantees) and the Indenture under the Securities Act, the Trust Indenture Act
and applicable state securities laws as contemplated by the Registration Rights
Agreement and (iii) to perfect the Trustee’s or the Collateral Agent’s security
interests and liens granted pursuant to the Mortgages, the Security Agreement,
the Intellectual Property Security Agreement and the financing statements
related thereto. (s) Legal Proceedings. Except as described in each of the Time
of Sale Information and the Offering Memorandum, there are no legal,
governmental or regulatory investigations, actions, suits, or proceedings
(“Actions”) pending to which the Company or any of its subsidiaries is a party
or to which any property, right or asset of the Company or any of its
subsidiaries is subject that, individually or in the aggregate, if determined
adversely to the Company or any of its subsidiaries, could reasonably be
expected to have a Material Adverse Effect; and no such Actions are to the
knowledge of the Company and each of the Guarantors, threatened or contemplated
by any governmental or regulatory authority or by others. (t) Independent
Accountants. Grant Thornton LLP, who have certified certain financial statements
of the Company and its subsidiaries and PricewaterhouseCoopers LLP who have
certified certain financial statements of the Company and its subsidiaries, are
each independent public accountants with respect to the Company and its
subsidiaries within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States) and
as required by the Securities Act. (u) Real and Personal Property. The Company
and its subsidiaries have good and marketable title in fee simple to, or have
valid rights to lease or otherwise use, all items of real and personal property
that are described in or referred to in the Mortgages and have good and
marketable title to personal property that is material to the respective
businesses of the Company and its subsidiaries, in each case free and clear of
all Liens and defects and imperfections of title except for Permitted
Exceptions, in the case of Mortgaged Properties, and, in the case of personal
property, those that (i) do not materially interfere with the use made and
proposed to be made of such property by the Company and its subsidiaries, (ii)
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect or (iii) secure the Credit Agreement or the Existing
Notes, which Liens with respect to the Existing Notes will be released
substantially contemporaneously with the issuance of the Securities on the
Closing Date in accordance with the Indenture. (v) Intellectual Property. (i)
The Company and its subsidiaries own or have the right to use all patents,
patent applications, trademarks, service marks, trade names, trademark
registrations, service mark registrations, domain names, copyrights and
copyrightable works (collectively, “Intellectual Property”) material to the
conduct of their respective businesses as currently conducted; (ii) to the
knowledge of the Company and



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement013.jpg]
13 any Guarantor, the Company and its subsidiaries’ conduct of their respective
businesses does not infringe, misappropriate or otherwise violate any
Intellectual Property of any person; (iii) the Company and its subsidiaries have
not received any written notice of any claim of infringement relating to the
Company or any of its subsidiary’s use of any Intellectual Property; and (iv) to
the knowledge of the Company and any Guarantor, the Intellectual Property of the
Company and their subsidiaries is not being infringed, misappropriated or
otherwise violated by any person. (w) No Undisclosed Relationships. No
relationship, direct or indirect, exists between or among the Company or any of
its subsidiaries, on the one hand, and the directors, officers, 5% or greater
stockholders or other affiliates of the Company or any of its subsidiaries, on
the other, that would be required by the Securities Act to be described in a
registration statement on Form S-1 to be filed with the Commission and that is
not so described in or incorporated by reference in each of the Time of Sale
Information and the Offering Memorandum. (x) Investment Company Act. Neither the
Company nor any of the Guarantors is, and after giving effect to the offering
and sale of the Securities and the application of the proceeds thereof as
described in each of the Time of Sale Information and the Offering Memorandum,
none of them will be, an “investment company” or an entity “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, and the rules and regulations of the Commission thereunder
(collectively, the “Investment Company Act”). (y) Taxes. The Company and its
subsidiaries have paid all material U.S. federal, state, local and foreign taxes
and filed all material income tax returns required to be paid or filed through
the date hereof (taking into account any applicable extensions); and except as
otherwise disclosed in each of the Time of Sale Information and the Offering
Memorandum, there is no material income tax deficiency that has been, or could
reasonably be expected to be, asserted against the Company or any of its
subsidiaries or any of their respective properties or assets, except for any
taxes the amount or validity of which is currently being contested in good faith
or for which adequate reserves have been provided in accordance with U.S.
generally accepted accounting principles. (z) Licenses and Permits. The Company
and its subsidiaries possess all certificates, authorizations and permits issued
by the appropriate federal, state, local or foreign governmental or regulatory
authorities that are necessary for the conduct of their respective businesses in
the manner contemplated by the Time of Sale Information and the Offering
Memorandum, except where the failure to possess such certificates,
authorizations or permits would not, individually or in the aggregate, have a
Material Adverse Effect; and except as described in each of the Time of Sale
Information and the Offering Memorandum, neither the Company nor any of its
subsidiaries has received notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit which, singly or
in the aggregate, if the subject of an unfavorable decision, ruling or finding,
could be reasonably expected to have a Material Adverse Effect, and the Company
does not reasonably expect any future inability to acquire such permits as are
necessary to conduct its business in the manner contemplated by the Time



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement014.jpg]
14 of Sale Information and the Offering Memorandum, except as would not have a
Material Adverse Effect. (aa) No Labor Disputes. No labor disturbance by or
dispute with employees of the Company or any of its subsidiaries exists or, to
the knowledge of the Company and each of the Guarantors, is contemplated or
threatened, except as would not have a Material Adverse Effect. Neither the
Company nor any Guarantor is aware of any existing or imminent labor disturbance
by, or dispute with, the employees of any of the Company’s or any of the
Company’s subsidiaries’ principal suppliers, contractors or customers, except as
would not have a Material Adverse Effect. Neither the Company nor any of its
subsidiaries has received any written notice of cancellation or termination with
respect to any collective bargaining agreement to which it is a party, except as
would not have a Material Adverse Effect. (bb) Compliance with Environmental
Laws. Except as described in the Time of Sale Information and the Offering
Memorandum, (i) the Company and its subsidiaries (x) are, and at all prior times
(except for such matters that have been fully and finally resolved) were, in
compliance with any and all applicable federal, state, local and foreign laws,
rules, regulations, requirements, binding decisions and orders relating to
hazardous or toxic substances or wastes, pollutants or contaminants, the
protection of human health or safety, the environment and natural resources
(collectively, “Environmental Laws”), (y) have received and are in compliance
with all permits, licenses, certificates or other authorizations or approvals
required of them under applicable Environmental Laws to conduct their respective
businesses, and (z) have not received written notice of any actual or potential
liability under or relating to any Environmental Laws, including for the
investigation or remediation of any disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants, and have no knowledge of any
event or condition that would reasonably be expected to result in any such
notice, and (ii) there are no costs or liabilities associated with Environmental
Laws of or relating to the Company or its subsidiaries, except in the case of
each of (i) and (ii) above, for any such failure to comply, or failure to
receive required permits, licenses, certificates, authorizations, or approvals,
or cost or liability, as would not, individually or in the aggregate, have a
Material Adverse Effect; and (iii) (x) there are no proceedings that are
pending, or that are known to be contemplated, against the Company or any of its
subsidiaries under any Environmental Laws in which a governmental entity is also
a party, other than such proceedings regarding which it is reasonably believed
no monetary sanctions of $100,000 or more will be imposed, (y) compliance of the
Company and its subsidiaries with Environmental Laws, or liabilities or other
obligations under Environmental Laws or concerning hazardous or toxic substances
or wastes, pollutants or contaminants could not reasonably be expected to have a
material effect on the capital expenditures, earnings or competitive position of
the Company and its subsidiaries, and (z) none of the Company and its
subsidiaries anticipates material capital expenditures relating to compliance
with any Environmental Laws. (cc) Compliance with ERISA. (i) Each employee
benefit plan, within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), for which the Company or any
member of its “Controlled Group” (defined as any organization which is a member
of a controlled group of corporations



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement015.jpg]
15 within the meaning of Sections 414(b), (c), (m) or (o) of the Internal
Revenue Code of 1986, as amended (the “Code”)) would have any liability (each, a
“Plan”) has been maintained in compliance with its terms and the requirements of
any applicable statutes, orders, rules and regulations, including but not
limited to ERISA and the Code; (ii) no prohibited transaction, within the
meaning of Section 406 of ERISA or Section 4975 of the Code, has occurred with
respect to any Plan excluding transactions effected pursuant to a statutory or
administrative exemption; (iii) for each Plan that is subject to the funding
rules of Section 412 of the Code or Section 302 of ERISA, no Plan has failed
(whether or not waived), or is reasonably expected to fail, to satisfy the
minimum funding standards (within the meaning of Section 302 of ERISA or Section
412 of the Code) applicable to such Plan; (iv) no Plan is, or is reasonably
expected to be, in “at risk status” (within the meaning of Section 303(i) of
ERISA) or “endangered status” or “critical status” (within the meaning of
Section 305 of ERISA); (v) the fair market value of the assets of each Plan
exceeds the present value of all benefits accrued under such Plan (determined
based on those assumptions used to fund such Plan); (vi) no “reportable event”
(within the meaning of Section 4043(c) of ERISA) has occurred or is reasonably
expected to occur; (vii) each Plan that is intended to be qualified under
Section 401(a) of the Code is so qualified and nothing has occurred, whether by
action or by failure to act, which would cause the loss of such qualification
and (viii) neither the Company nor any member of the Controlled Group has
incurred, nor reasonably expects to incur, any liability under Title IV of ERISA
(other than contributions to the Plan or premiums to the Pension Benefit
Guarantee Corporation, in the ordinary course and without default) in respect of
a Plan (including a “multiemployer plan”, within the meaning of Section
4001(a)(3) of ERISA), except in each case with respect to the events or
conditions set forth in (i) through (viii) hereof, as would not, individually or
in the aggregate, have a Material Adverse Effect, or as disclosed in the Time of
Sale Information or the Offering Memorandum. (dd) Disclosure Controls. The
Company and its subsidiaries maintain an effective system of “disclosure
controls and procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that
is designed to ensure that information required to be disclosed by the Company
in reports that it files or submits under the Exchange Act is recorded,
processed, summarized and reported within the time periods specified in the
Commission’s rules and forms, including controls and procedures designed to
ensure that such information is accumulated and communicated to the Company’s
management as appropriate to allow timely decisions regarding required
disclosure. The Company and its subsidiaries have carried out evaluations of the
effectiveness of their disclosure controls and procedures as required by Rule
13a-15 of the Exchange Act. (ee) Accounting Controls. The Company and its
subsidiaries maintain systems of “internal control over financial reporting” (as
defined in Rule 13a-15(f) of the Exchange Act) that comply with the requirements
of the Exchange Act and have been designed by, or under the supervision of,
their respective principal executive and principal financial officers, or
persons performing similar functions, to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with generally accepted
accounting principles. The Company and its subsidiaries, on a consolidated
basis, maintain internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement016.jpg]
16 authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with U.S. generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; (iv) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; and (v) interactive data in eXtensbile Business
Reporting Language included or incorporated by reference in each of the
Preliminary Offering Memorandum, the Time of Sale Information and the Offering
Memorandum to the extent set forth in Rule 402(a)(2) of Regulation S-T is
prepared in accordance with the Commission’s rules and guidelines applicable
thereto. Except as disclosed in each of the Time of Sale Information and the
Offering Memorandum, there were no material weaknesses in the Company’s internal
controls as of December 31, 2012. (ff) Insurance. The Company and its
subsidiaries, on a consolidated basis, have insurance covering such losses and
risks and in such amounts as the Company reasonably believes are adequate for
the conduct of their business. Neither the Company nor any of its subsidiaries
has (i) received notice from any insurer or agent of such insurer that capital
improvements or other expenditures are required or necessary to be made in order
to continue such insurance or (ii) any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage at reasonable cost from similar insurers as may be
necessary to continue its business. (gg) No Unlawful Payments. Neither the
Company nor any of its subsidiaries nor any director or officer of the Company
or any of its subsidiaries nor, to the knowledge of the Company and each of the
Guarantors, any agent, affiliate, employee or other person associated with the
Company, in each case, acting on behalf of the Company or any of its
subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made or taken an act in furtherance of an offer or promise of any unlawful
payment or unlawful benefit to any foreign or domestic government official or
employee, including of any government-owned or controlled entity or of a public
international organization, or any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977, as amended, or any
applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions, or
committed an offence under the Bribery Act 2010 of the United Kingdom, or any
other applicable anti-bribery or anti-corruption laws; or (iv) made, offered,
agreed, requested or taken an act in furtherance of any unlawful bribe or other
unlawful benefit, including, without limitation, any rebate, payoff, influence
payment, kickback or other unlawful payment or unlawful benefit. The Company and
its subsidiaries have instituted, maintain and enforce, and will continue to
maintain and enforce policies and procedures designed to promote and ensure
compliance with all applicable anti-bribery and anti-corruption laws. (hh)
Compliance with Money Laundering Laws. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance in all
material respects with applicable financial recordkeeping and reporting
requirements,



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement017.jpg]
17 including those of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the applicable money laundering statutes of all jurisdictions
where the Company or any of its subsidiaries conducts business, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company or
any of the Guarantors, threatened. (ii) No Conflicts with Sanctions Laws.
Neither the Company nor any of its subsidiaries, directors or officers, nor, to
the knowledge of the Company or any of the Guarantors, any agent, employee or
affiliate or other person, in each case, acting on behalf of the Company or any
of its subsidiaries is currently the subject or, to the knowledge of the
Company, the target of any sanctions administered or enforced by the U.S.
Government, (including, without limitation, the Office of Foreign Assets Control
of the U.S. Department of the Treasury (“OFAC”) or the U.S. Department of State
and including, without limitation, the designation as a “specially designated
national” or “blocked person”), the United Nations Security Council (“UNSC”),
the European Union, Her Majesty’s Treasury (“HMT”), or other relevant sanctions
authority (collectively, “Sanctions”), nor is the Company, any of its
subsidiaries or any of the Guarantors located, organized or resident in a
country or territory that is the subject or the target of Sanctions, including,
without limitation, Cuba, Burma (Myanmar), Iran, North Korea, Sudan and Syria
(each, a “Sanctioned Country”); and the Company will not knowingly, upon due
inquiry, use the proceeds of the offering of the Securities hereunder, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity (i) to fund or facilitate any
activities of or business with any person that, at the time of such funding or
facilitation, is the subject or the target of Sanctions, (ii) to fund or
facilitate any activities of or business in any Sanctioned Country or (iii) in
any other manner that will result in a violation by any person (including any
person participating in the transaction as initial purchaser) of Sanctions. For
the past 5 years, the Company and its subsidiaries have not knowingly engaged
in, are not now knowingly engaged in, and will not knowingly engage in, any
dealings or transactions with any person that at the time of the dealing or
transaction is or was the subject or the target of Sanctions or with any
Sanctioned Country. (jj) Solvency. On and immediately after the Closing Date,
the Company and each Guarantor (after giving effect to the issuance and sale of
the Securities and the issuance of the related Guarantees and the other
transactions related thereto as described in each of the Time of Sale
Information and the Offering Memorandum) will be Solvent. As used in this
paragraph, the term “Solvent” means, with respect to a particular date and
entity, that on such date (i) the present fair market value (and present fair
saleable value) of the assets of such entity is not less than the total amount
required to pay the liabilities of such entity on its total existing debts and
liabilities (including contingent liabilities) as they become absolute and
matured; (ii) such entity is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and commitments as they mature and
become due in the normal course of business; (iii) assuming consummation of the
issuance and sale of the Securities and the issuance of the related Guarantees
as



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement018.jpg]
18 contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum, such entity does not have, intend to incur or believe that it will
incur debts or liabilities beyond its ability to pay as such debts and
liabilities mature; (iv) such entity is not engaged in any business or
transaction, and does not propose to engage in any business or transaction, for
which its property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such entity is
engaged; and (v) such entity is not a defendant in any civil action that would
be reasonably likely to result in a judgment that such entity is or would become
unable to satisfy. (kk) No Restrictions on Subsidiaries. No subsidiary of the
Company is currently prohibited, directly or indirectly, under any agreement or
other instrument to which it is a party or is subject, from paying any dividends
to the Company, from making any other distribution on such subsidiary’s capital
stock or similar ownership interest, from repaying to the Company any loans or
advances to such subsidiary from the Company or from transferring any of such
subsidiary’s properties or assets to the Company or any other subsidiary of the
Company, except for any such restrictions (a) contained in the (i) Credit
Agreement or (ii) Existing Notes, which restrictions, in the case of clause
(ii), will be discharged and released upon consummation of the Transactions on
the Closing Date as described in each of the Time of Sale Information and the
Offering Memorandum, or (b) that will be permitted by the Indenture. (ll) No
Broker’s Fees. Neither the Company nor any of its subsidiaries is a party to any
contract, agreement or understanding with any person (other than this Agreement)
that would give rise to a valid claim against any of them or any Initial
Purchaser for a brokerage commission, finder’s fee or like payment in connection
with the offering and sale of the Securities that has not been previously
disclosed to the Representative. (mm) Rule 144A Eligibility. On the Closing
Date, the Securities will not be of the same class as securities listed on a
national securities exchange registered under Section 6 of the Exchange Act or
quoted in an automated inter-dealer quotation system; and each of the
Preliminary Offering Memorandum and the Offering Memorandum, as of its
respective date, contains or will contain all the information that, if requested
by a prospective purchaser of the Securities, would be required to be provided
to such prospective purchaser pursuant to Rule 144A(d)(4) under the Securities
Act. (nn) No Integration. Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) has, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities as contemplated by this Agreement,
the Time of Sale Information and the Offering Memorandum in a manner that would
require registration of the Securities under the Securities Act. (oo) No General
Solicitation or Directed Selling Efforts. None of the Company or any of its
affiliates or any other person acting on its or their behalf (other than the
Initial Purchasers, as to which no representation is made) has (i) solicited
offers



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement019.jpg]
19 for, or offered or sold, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act or (ii) engaged in any directed selling
efforts within the meaning of Regulation S under the Securities Act (“Regulation
S”), and all such persons have complied with the offering restrictions
requirement of Regulation S. (pp) Securities Law Exemptions. Assuming the
accuracy of the representations and warranties of the Initial Purchasers
contained in Section 1(b) (including Annex C hereto) and their compliance with
their agreements set forth therein, it is not necessary, in connection with the
issuance and sale of the Securities to the Initial Purchasers and the offer,
resale and delivery of the Securities by the Initial Purchasers in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum, to register the Securities under the Securities Act or to qualify
the Indenture under the Trust Indenture Act. (qq) No Stabilization. Neither the
Company nor any of the Guarantors has taken, directly or indirectly, any action
designed to or that could reasonably be expected to cause or result in any
stabilization or manipulation of the price of the Securities. (rr) Margin Rules.
Neither the issuance, sale and delivery of the Securities nor the application of
the proceeds thereof by the Company as described in each of the Time of Sale
Information and the Offering Memorandum will violate Regulation T, U or X of the
Board of Governors of the Federal Reserve System or any other regulation of such
Board of Governors. (ss) Forward-Looking Statements. No forward-looking
statement (within the meaning of Section 27A of the Securities Act and Section
21E of the Exchange Act) included or incorporated by reference in any of the
Time of Sale Information or the Offering Memorandum has been made or reaffirmed
without a reasonable basis or has been disclosed other than in good faith. (tt)
Industry Statistical and Market Data. Nothing has come to the attention of the
Company or any Guarantor that has caused the Company or such Guarantor to
believe that the industry statistical and market-related data included or
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum is not based on or derived from sources that are reliable
and accurate in all material respects. (uu) Sarbanes-Oxley Act. There is and has
been no failure on the part of the Company or, to the Company’s knowledge, any
of the Company’s directors or officers, in their capacities as such, to comply,
in all material respects, with any provision of the Sarbanes-Oxley Act of 2002,
as amended, and the rules and regulations promulgated in connection therewith
(the “Sarbanes-Oxley Act”), including Section 402 related to loans and Sections
302 and 906 related to certifications. 4. Further Agreements of the Company and
the Guarantors. The Company and the Guarantors jointly and severally covenant
and agree with each Initial Purchaser that:



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement020.jpg]
20 (a) Delivery of Copies. The Company will deliver, without charge, to the
Initial Purchasers as many copies of the Preliminary Offering Memorandum, any
other Time of Sale Information, any Issuer Written Communication and the
Offering Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request. (b) Offering Memorandum, Amendments or
Supplements. Before finalizing the Offering Memorandum or making or distributing
any amendment or supplement to any of the Time of Sale Information or the
Offering Memorandum or filing with the Commission any document that will be
incorporated by reference therein, the Company will furnish to the
Representative and counsel for the Initial Purchasers a copy of the proposed
Offering Memorandum or such amendment or supplement or document to be
incorporated by reference therein for review, and will not distribute any such
proposed Offering Memorandum, amendment or supplement or file any such document
with the Commission to which the Representative reasonably objects. (c)
Additional Written Communications. Before making, preparing, using, authorizing,
approving or referring to any Issuer Written Communication, the Company and the
Guarantors will furnish to the Representative and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which the Representative reasonably objects. (d) Notice to the Representative.
The Company will advise the Representative promptly, and confirm such advice in
writing, (i) of the issuance by any governmental or regulatory authority of any
order preventing or suspending the use of any of the Time of Sale Information,
any Issuer Written Communication or the Offering Memorandum or the initiation or
threatening of any proceeding for that purpose; (ii) of the occurrence of any
event at any time prior to the completion of the initial offering of the
Securities as a result of which any of the Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum as then amended or supplemented
would include any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances existing when such Time of Sale Information, Issuer Written
Communication or the Offering Memorandum is delivered to a purchaser, not
misleading; and (iii) of the receipt by the Company of any notice with respect
to any suspension of the qualification of the Securities for offer and sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and the Company will use its commercially reasonable efforts to prevent
the issuance of any such order preventing or suspending the use of any of the
Time of Sale Information, any Issuer Written Communication or the Offering
Memorandum or suspending any such qualification of the Securities and, if any
such order is issued, will obtain as soon as possible the withdrawal thereof.
(e) Time of Sale Information. If at any time prior to the Closing Date (i) any
event shall occur or condition shall exist as a result of which any of the Time
of Sale Information as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement021.jpg]
21 (ii) it is necessary to amend or supplement the Time of Sale Information to
comply with law, the Company will immediately notify the Initial Purchasers
thereof and forthwith prepare and, subject to paragraph (b) above, furnish to
the Initial Purchasers such amendments or supplements to the Time of Sale
Information (or any document to be filed with the Commission and incorporated by
reference therein) as may be necessary so that the statements in any of the Time
of Sale Information as so amended or supplemented (including such documents to
be incorporated by reference therein) will not, in the light of the
circumstances under which they were made, be misleading or so that any of the
Time of Sale Information will comply with law. (f) Ongoing Compliance of the
Offering Memorandum. If at any time prior to the completion of the initial
offering of the Securities (i) any event shall occur or condition shall exist as
a result of which the Offering Memorandum as then amended or supplemented would
include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances existing when the Offering Memorandum is delivered to a purchaser,
not misleading or (ii) it is necessary to amend or supplement the Offering
Memorandum to comply with law, the Company will immediately notify the Initial
Purchasers thereof and forthwith prepare and, subject to paragraph (b) above,
furnish to the Initial Purchasers such amendments or supplements to the Offering
Memorandum (or any document to be filed with the Commission and incorporated by
reference therein) as may be necessary so that the statements in the Offering
Memorandum as so amended or supplemented (including such document to be
incorporated by reference therein) will not, in the light of the circumstances
existing when the Offering Memorandum is delivered to a purchaser, be misleading
or so that the Offering Memorandum will comply with law. (g) Blue Sky
Compliance. The Company will qualify the Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions as the Representative shall
reasonably request and will continue such qualifications in effect so long as
required for the offering and resale of the Securities; provided that neither
the Company nor any of the Guarantors shall be required to (i) qualify as a
foreign corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (ii) file
any general consent to service of process in any such jurisdiction or (iii)
subject itself to taxation in any such jurisdiction if it is not otherwise so
subject. (h) Clear Market. During the period from the date hereof through and
including the date that is 90 days after the date hereof, the Company and each
of the Guarantors will not, without the prior written consent of the
Representative, offer, sell, contract to sell or otherwise dispose of any debt
securities issued or guaranteed by the Company or any of the Guarantors and
having a tenor of more than one year. (i) Use of Proceeds. The Company will
apply the net proceeds from the sale of the Securities as described in each of
the Time of Sale Information and the Offering Memorandum under the heading “Use
of proceeds”. (j) Supplying Information. While the Securities remain outstanding
and are “restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company and each of the Guarantors will, during any period
in which the Company is



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement022.jpg]
22 not subject to and in compliance with Section 13 or 15(d) of the Exchange
Act, furnish to holders of the Securities and prospective purchasers of the
Securities designated by such holders, upon the request of such holders or such
prospective purchasers, the information required to be delivered pursuant to
Rule 144A(d)(4) under the Securities Act. (k) DTC. The Company will reasonably
assist the Initial Purchasers in arranging for the Securities to be eligible for
clearance and settlement through DTC. (l) No Resales by the Company. Until
consummation of the exchange offer as contemplated by the Registration Rights
Agreement, the Company will not, and will not permit any of its affiliates (as
defined in Rule 144 under the Securities Act) to, resell any of the Securities
that have been acquired by any of them, except for Securities purchased by the
Company or any of its affiliates and resold in a transaction registered under
the Securities Act. (m) No Integration. Neither the Company nor any of its
affiliates (as defined in Rule 501(b) of Regulation D) will, directly or through
any agent, sell, offer for sale, solicit offers to buy or otherwise negotiate in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities as contemplated by this Agreement,
the Time of Sale Information and the Offering Memorandum in a manner that would
require registration of the Securities under the Securities Act. (n) No General
Solicitation or Directed Selling Efforts. None of the Company or any of its
affiliates or any other person acting on its or their behalf (other than the
Initial Purchasers, as to which no covenant is given) will (i) solicit offers
for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S. (o) No
Stabilization. Neither the Company nor any of the Guarantors will take, directly
or indirectly, any action designed to or that could reasonably be expected to
cause or result in any stabilization or manipulation of the price of the
Securities. (p) Perfection of Security Interests. The Company and each Guarantor
(i) shall complete on or prior to the Closing Date all filings and other similar
actions required in connection with the perfection of security interests in the
Collateral as and to the extent contemplated by the Indenture and the Collateral
Documents and (ii) shall take all actions necessary to maintain such security
interests and to perfect security interests in any Collateral acquired after the
Closing Date, in each case as and to the extent contemplated by the Indenture
and the Collateral Documents; provided that the Company and the Guarantors may
deliver, furnish and/or cause to be furnished all of the obligations set forth
on Schedule 6 hereto within the time periods set forth therein. 5. Certain
Agreements of the Initial Purchasers. Each Initial Purchaser hereby represents
and agrees that it has not and will not use, authorize use of, refer to, or
participate in the planning for use of, any written communication that
constitutes an offer



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement023.jpg]
23 to sell or the solicitation of an offer to buy the Securities other than (i)
the Preliminary Offering Memorandum and the Offering Memorandum, (ii) any
written communication that contains either (a) no “issuer information” (as
defined in Rule 433(h)(2) under the Securities Act) or (b) “issuer information”
that was included (including through incorporation by reference) in the Time of
Sale Information or the Offering Memorandum, (iii) any written communication
listed on Annex A or prepared pursuant to Section 4(c) above (including any
electronic road show), (iv) any written communication prepared by such Initial
Purchaser and approved by the Company in advance in writing or (v) any written
communication relating to or that contains the terms of the Securities and/or
other information that was included (including through incorporation by
reference) in the Time of Sale Information or the Offering Memorandum. 6.
Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase Securities on the Closing Date as provided herein is
subject to the performance by the Company and each of the Guarantors of their
respective covenants and other obligations hereunder and to the following
additional conditions: (a) Representations and Warranties. The representations
and warranties of the Company and the Guarantors contained herein shall be true
and correct on the date hereof and on and as of the Closing Date; and the
statements of the Company, the Guarantors and their respective officers made in
any certificates delivered pursuant to this Agreement shall be true and correct
on and as of the Closing Date. (b) No Downgrade. Subsequent to the earlier of
(A) the Time of Sale and (B) the execution and delivery of this Agreement, (i)
no downgrading shall have occurred in the rating accorded the Securities or any
other debt securities or preferred stock issued or guaranteed by the Company or
any of its subsidiaries by any “nationally recognized statistical rating
organization”, as such term is defined under Section 3(a)(62) under the Exchange
Act and (ii) no such organization shall have publicly announced that it has
under surveillance or review, or has changed its outlook with respect to, its
rating of the Securities or of any other debt securities or preferred stock
issued or guaranteed by the Company or any of its subsidiaries (other than an
announcement with positive implications of a possible upgrading or an “under
criteria observation” identifier assigned in accordance with Standard & Poor’s
Ratings Services’ announcement dated November 13, 2013 of its intention to
publish revised criteria for determining certain issuer credit ratings). (c) No
Material Adverse Change. No event or condition of a type described in Section
3(e) hereof shall have occurred or shall exist, which event or condition is not
described in each of the Time of Sale Information (excluding any amendment or
supplement thereto) and the Offering Memorandum (excluding any amendment or
supplement thereto) the effect of which in the judgment of the Representative
makes it impracticable or inadvisable to proceed with the offering, sale or
delivery of the Securities on the terms and in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum.



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement024.jpg]
24 (d) Officer’s Certificate. The Representative shall have received on and as
of the Closing Date a certificate of an executive officer (solely in his
official capacity) of the Company and of each Guarantor who has specific
knowledge of the Company’s or such Guarantor’s financial matters and is
satisfactory to the Representative (i) confirming that such officer has
carefully reviewed the Time of Sale Information and the Offering Memorandum and,
to the knowledge of such officer, the representations set forth in Sections 3(a)
and 3(b) hereof are true and correct, (ii) confirming that the other
representations and warranties of the Company and the Guarantors in this
Agreement are true and correct and that the Company and the Guarantors have
complied with all agreements and satisfied all conditions on their part to be
performed or satisfied hereunder at or prior to the Closing Date and (iii) to
the effect set forth in paragraphs (b) and (c) above. (e) Comfort Letters. On
the date of this Agreement and on the Closing Date, Grant Thornton LLP and
PricewaterhouseCoopers LLP shall have furnished to the Representative, at the
request of the Company, letters, dated the respective dates of delivery thereof
and addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, containing statements and information of the
type customarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information contained
or incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum; provided that the letters delivered on the Closing Date
shall use a “cut-off” date no more than three business days prior to the Closing
Date. (f) Opinion and 10b-5 Statement of Counsel for the Company. Akin Gump
Strauss Hauer & Feld LLP, counsel for the Company, shall have furnished to the
Representative, at the request of the Company, their written opinion and 10b-5
statement, dated the Closing Date and addressed to the Initial Purchasers, in
form and substance reasonably satisfactory to the Representative, to the effect
set forth in Annex D hereto. (g) Opinions of Local Counsel. (i) Conner &
Winters, LLP, counsel for Atlas- Tuck Concrete, Inc. (the “Oklahoma Guarantor”)
in the State of Oklahoma, shall have furnished to the Representative, at the
request of the Company, its written opinion, dated the Closing Date and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, to the effect set forth in Annex E hereto;
(ii) Connell Foley LLP, counsel for Eastern Concrete Materials, Inc., Hamburg
Quarry Limited Liability Company, and Master Mix Concrete, LLC (the “New Jersey
Guarantors”) in the State of New Jersey, shall have furnished to the
Representative, at the request of the Company, its written opinion, dated the
Closing Date and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representative, to the effect set forth in Annex
F hereto; (iii) Honigman Miller Schwartz and Cohn LLP, counsel for Kurtz Gravel
Company (the “Michigan Guarantor”) in the State of Michigan, shall have
furnished to the Representative, at the request of the Company, its written
opinion, dated the Closing Date and addressed to the Initial Purchasers, in form
and substance reasonably satisfactory to the Representative, to the effect set
forth in Annex G hereto; and (iv) Whiteford, Taylor & Preston L.L.P., counsel
for MG, LLC (the “Maryland Guarantor”) in the State of Maryland, shall have
furnished to the Representative, at the request of the Company, its written
opinion, dated the Closing Date



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement025.jpg]
25 and addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, to the effect set forth in Annex H hereto.
(h) Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representative shall have received on and as of the Closing Date an opinion and
10b-5 statement, addressed to the Initial Purchasers, of Cravath, Swaine & Moore
LLP, counsel for the Initial Purchasers, with respect to such matters as the
Representative may reasonably request, and such counsel shall have received such
documents and information as they may reasonably request to enable them to pass
upon such matters. (i) No Legal Impediment to Issuance. No action shall have
been taken and no statute, rule, regulation or order shall have been enacted,
adopted or issued by any federal, state or foreign governmental or regulatory
authority that would, as of the Closing Date, prevent the issuance or sale of
the Securities or the issuance of the Guarantees; and no injunction or order of
any federal, state or foreign court shall have been issued that would, as of the
Closing Date, prevent the issuance or sale of the Securities or the issuance of
the Guarantees. (j) Good Standing. The Representative shall have received on and
as of the Closing Date satisfactory evidence of the good standing of the Company
and its subsidiaries in their respective jurisdictions of organization and their
good standing in such other jurisdictions as the Representative may reasonably
request, in each case in writing or any standard form of telecommunication from
the appropriate governmental authorities of such jurisdictions. (k) Registration
Rights Agreement. The Initial Purchasers shall have received a counterpart of
the Registration Rights Agreement that shall have been executed and delivered by
a duly authorized officer of the Company and each of the Guarantors. (l) DTC.
The Securities shall be eligible for clearance and settlement through DTC. (m)
Indenture and Securities. The Indenture shall have been duly executed and
delivered by a duly authorized officer of the Company, each of the Guarantors,
the Trustee and the Collateral Agent, and the Securities shall have been duly
executed and delivered by a duly authorized officer of the Company and duly
authenticated by the Trustee. (n) Lien Searches. The Representative shall have
received the results of a recent lien search in each of the jurisdictions where
the Company and the Guarantors are located or where the Company and the
Guarantors have material assets and any jurisdictions in which valid filings
with respect to such assets of the Company and the Guarantors may be in effect,
and such search shall reveal no liens on any of the assets of the Company and
the Guarantors or their respective subsidiaries except for Permitted Exceptions,
Permitted Liens (or, with respect to the Notes Priority Collateral, Permitted
Collateral Liens) or liens with respect to the Credit Agreement or the Existing
Notes. (o) Security Agreement and Intellectual Property Security Agreement. The
Initial Purchasers shall have received conformed counterparts of the Security
Agreement,



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement026.jpg]
26 in form and substance reasonably satisfactory to the Representative, and the
Intellectual Property Security Agreement, substantially in the form attached
hereto as Exhibit B, that shall have been executed and delivered by duly
authorized officers of each party thereto. (p) Control Agreements. The Initial
Purchasers shall have received conformed counterparts of all control agreements
listed on Schedule 7 that shall have been executed and delivered by duly
authorized officers of each party thereto. (q) Intercreditor Amendment
Agreement. The Initial Purchasers shall have received conformed counterparts of
the Intercreditor Amendment Agreement that shall have been executed and
delivered by duly authorized officers of each party thereto, substantially in
the form attached hereto as Exhibit C. (r) Filings, Registration and Recordings.
Except (i) with respect to obligations set forth on Schedule 6 hereto, (ii) with
respect to mixer trucks and mixing drums affixed thereto and (iii) as otherwise
contemplated by the Intellectual Property Security Agreement and the Security
Agreement, each document (including any Uniform Commercial Code financing
statement) required by the Intellectual Property Security Agreement and the
Security Agreement, or under law or reasonably requested by the Representative,
in each case, to be filed, registered or recorded, or delivered for filing on or
prior to the Closing Date, including filings in the U.S. Patent and Trademark
Office, and the U.S. Copyright Office in order to create in favor of the
Collateral Agent, for the benefit of the holders of the Securities, a perfected
first-priority lien and security interest in the Personal Property Collateral
constituting Notes Priority Collateral and a perfected second-priority lien and
security interest in the Personal Property Collateral constituting ABL Priority
Collateral that can be perfected by the making of such filings, registrations or
recordations, prior and superior to the right of any other person (other than
Permitted Liens), shall be executed, if applicable, and in proper form for
filing, registration or recordation. (s) Collateral Accounts. Prior to the
Closing Date, the Initial Purchasers shall have received satisfactory evidence
that any and all collateral accounts have been established pursuant to the terms
of the Indenture and the Security Agreement. (t) Mortgages. For each of the
properties listed on Schedule 4 hereto, the Representative shall have received
the documents or evidence of completion of the actions specified on Schedule 5
hereto. (u) Existing Indebtedness. The Representative shall have received
evidence reasonably satisfactory to it that, (i) prior to or substantially
simultaneously with the purchase of the Securities by the Initial Purchasers,
all of the Company’s obligations with respect to the Existing Notes shall have
been discharged and an irrevocable notice of redemption shall have been given
and (ii) proceeds of the offering of the Securities will be used to repay all
outstanding borrowings under the Company’s asset-based senior secured revolving
credit facility. (v) Transactions. Concurrently with or prior to the Closing
Date, each of the Transactions shall have been consummated in a manner
consistent in all material respects



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement027.jpg]
27 with the descriptions thereof in the Time of Sale Information and the
Offering Memorandum. (w) Additional Documents. On or prior to the Closing Date,
the Company and the Guarantors shall have furnished to the Representative such
further certificates and documents as the Representative may reasonably request.
All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers. 7. Indemnification and Contribution. (a) Indemnification
of the Initial Purchasers. The Company and each of the Guarantors jointly and
severally agree to indemnify and hold harmless each Initial Purchaser, its
affiliates, directors and officers and each person, if any, who controls such
Initial Purchaser within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, from and against any and all losses, claims,
damages and liabilities (including, without limitation, legal fees and other
expenses reasonably incurred in connection with any suit, action or proceeding
or any claim asserted, as such fees and expenses are incurred), joint or
several, that arise out of, or are based upon, any untrue statement or alleged
untrue statement of a material fact contained in the Preliminary Offering
Memorandum, any of the other Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum (or any amendment or supplement
thereto) or any omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use therein. (b)
Indemnification of the Company and the Guarantors. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company,
each of the Guarantors, each of their respective directors and officers and each
person, if any, who controls the Company or any of the Guarantors within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the indemnity set forth in paragraph (a) above, but only with
respect to any losses, claims, damages or liabilities that arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to such Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum (or any amendment or supplement
thereto), it being understood and agreed that the only such information consists
of the following information in the Preliminary Offering Memorandum and the
Offering Memorandum: (i) the third paragraph, (ii) the fourth and fifth
sentences of the



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement028.jpg]
28 fifteenth paragraph, (iii) the the seventeenth paragraph, (iv) the nineteenth
paragraph and (v) the last sentence of the twentieth paragraph, in each case
under the caption “Plan of distribution”. (c) Notice and Procedures. If any
suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any person
in respect of which indemnification may be sought pursuant to either paragraph
(a) or (b) above, such person (the “Indemnified Person”) shall promptly notify
the person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under paragraph (a) or
(b) above except to the extent that it has been materially prejudiced (through
the forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under paragraph (a) or (b) above. If any such proceeding shall be brought or
asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person (who shall not, without the
consent of the Indemnified Person, be counsel to the Indemnifying Person) to
represent the Indemnified Person and any others entitled to indemnification
pursuant to this Section 7 that the Indemnifying Person may designate in such
proceeding and shall pay the fees and expenses of such proceeding and shall pay
the fees and expenses of such counsel related to such proceeding, as incurred.
In any such proceeding, any Indemnified Person shall have the right to retain
its own counsel, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Person unless (i) the Indemnifying Person and the
Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood and agreed that the Indemnifying Person shall not, in connection with
any proceeding or related proceeding in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Persons, and that all such fees and expenses shall
be reimbursed as they are incurred. Any such separate firm for any Initial
Purchaser, its affiliates, directors and officers and any control persons of
such Initial Purchaser shall be designated in writing by J.P. Morgan Securities
LLC and any such separate firm for the Company, the Guarantors, their respective
directors and officers and any control persons of the Company and the Guarantors
shall be designated in writing by the Company. The Indemnifying Person shall not
be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement029.jpg]
29 have been a party and indemnification could have been sought hereunder by
such Indemnified Person, unless such settlement (x) includes an unconditional
release of such Indemnified Person, in form and substance reasonably
satisfactory to such Indemnified Person, from all liability on claims that are
the subject matter of such proceeding and (y) does not include any statement as
to or any admission of fault, culpability or a failure to act by or on behalf of
any Indemnified Person. (d) Contribution. If the indemnification provided for in
paragraph (a) or (b) above is unavailable to an Indemnified Person or
insufficient in respect of any losses, claims, damages or liabilities referred
to therein, then each Indemnifying Person under such paragraph, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Guarantors on the one hand and
the Initial Purchasers on the other from the offering of the Securities or (ii)
if the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Company and the
Guarantors on the one hand and the Initial Purchasers on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Company and the Guarantors on the one hand and
the Initial Purchasers on the other shall be deemed to be in the same respective
proportions as the net proceeds (before deducting expenses) received by the
Company from the sale of the Securities and the total discounts and commissions
received by the Initial Purchasers in connection therewith, as provided in this
Agreement, bear to the aggregate offering price of the Securities. The relative
fault of the Company and the Guarantors on the one hand and the Initial
Purchasers on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or any Guarantor or by the Initial Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. (e) Limitation on Liability. The
Company, the Guarantors and the Initial Purchasers agree that it would not be
just and equitable if contribution pursuant to this Section 7 were determined by
pro rata allocation (even if the Initial Purchasers were treated as one entity
for such purpose) or by any other method of allocation that does not take
account of the equitable considerations referred to in paragraph (d) above. The
amount paid or payable by an Indemnified Person as a result of the losses,
claims, damages and liabilities referred to in paragraph (d) above shall be
deemed to include, subject to the limitations set forth above, any legal or
other expenses incurred by such Indemnified Person in connection with any such
action or claim. Notwithstanding the provisions of this Section 7, in no event
shall an Initial Purchaser be required to contribute any amount in excess of the
amount by which the total discounts and commissions received by such Initial
Purchaser with respect to the offering of the Securities exceeds the amount of
any damages that such Initial Purchaser has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement030.jpg]
30 of Section 11(f) of the Securities Act) shall be entitled to contribution
from any person who was not guilty of such fraudulent misrepresentation. The
Initial Purchasers’ obligations to contribute pursuant to this Section 7 are
several in proportion to their respective purchase obligations hereunder and not
joint. (f) Non-Exclusive Remedies. The remedies provided for in this Section 7
are not exclusive and shall not limit any rights or remedies that may otherwise
be available to any Indemnified Person at law or in equity. 8. Termination. This
Agreement may be terminated in the absolute discretion of the Representative, by
notice to the Company, if after the execution and delivery of this Agreement and
on or prior to the Closing Date (i) trading generally shall have been suspended
or materially limited on the New York Stock Exchange or the over- the-counter
market; (ii) trading of any securities issued or guaranteed by the Company or
any of the Guarantors shall have been suspended on any exchange or in any
over-the- counter market; (iii) a general moratorium on commercial banking
activities shall have been declared by federal or New York State authorities; or
(iv) there shall have occurred any outbreak or escalation of hostilities or any
change in financial markets or any calamity or crisis, either within or outside
the United States, that, in the judgment of the Representative, is material and
adverse and makes it impracticable or inadvisable to proceed with the offering,
sale or delivery of the Securities on the terms and in the manner contemplated
by this Agreement, the Time of Sale Information and the Offering Memorandum. 9.
Defaulting Initial Purchaser. (a) If, on the Closing Date, any Initial Purchaser
defaults on its obligation to purchase the Securities that it has agreed to
purchase hereunder, the non-defaulting Initial Purchasers may in their
discretion arrange for the purchase of such Securities by other persons
satisfactory to the Company on the terms contained in this Agreement. If, within
36 hours after any such default by any Initial Purchaser, the non-defaulting
Initial Purchasers do not arrange for the purchase of such Securities, then the
Company shall be entitled to a further period of 36 hours within which to
procure other persons satisfactory to the non-defaulting Initial Purchasers to
purchase such Securities on such terms. If other persons become obligated or
agree to purchase the Securities of a defaulting Initial Purchaser, either the
non-defaulting Initial Purchasers or the Company may postpone the Closing Date
for up to five full business days in order to effect any changes that in the
opinion of counsel for the Company or counsel for the Initial Purchasers may be
necessary in the Time of Sale Information, the Offering Memorandum or in any
other document or arrangement, and the Company agrees to promptly prepare any
amendment or supplement to the Time of Sale Information or the Offering
Memorandum that effects any such changes. As used in this Agreement, the term
“Initial Purchaser” includes, for all purposes of this Agreement unless the
context otherwise requires, any person not listed in Schedule 1 hereto that,
pursuant to this Section 9, purchases Securities that a defaulting Initial
Purchaser agreed but failed to purchase. (b) If, after giving effect to any
arrangements for the purchase of the Securities of a defaulting Initial
Purchaser or Initial Purchasers by the non-defaulting



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement031.jpg]
31 Initial Purchasers and the Company as provided in paragraph (a) above, the
aggregate principal amount of such Securities that remains unpurchased does not
exceed one- eleventh of the aggregate principal amount of all the Securities,
then the Company shall have the right to require each non-defaulting Initial
Purchaser to purchase the principal amount of Securities that such Initial
Purchaser agreed to purchase hereunder plus such Initial Purchaser’s pro rata
share (based on the principal amount of Securities that such Initial Purchaser
agreed to purchase hereunder) of the Securities of such defaulting Initial
Purchaser or Initial Purchasers for which such arrangements have not been made.
(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 9 shall be without liability on the part of
the Company or the Guarantors, except that the Company and each of the
Guarantors will continue to be liable for the payment of expenses as set forth
in Section 10 hereof and except that the provisions of Section 7 hereof shall
not terminate and shall remain in effect. (d) Nothing contained herein shall
relieve a defaulting Initial Purchaser of any liability it may have to the
Company, the Guarantors or any non-defaulting Initial Purchaser for damages
caused by its default. 10. Payment of Expenses. (a) Whether or not the
transactions contemplated by this Agreement are consummated or this Agreement is
terminated, the Company and each of the Guarantors jointly and severally agree
to pay or cause to be paid all costs and expenses incident to the performance of
their respective obligations hereunder, including without limitation, (i) the
costs incident to the authorization, issuance, sale, preparation and delivery of
the Securities and any stamp, transfer or similar taxes payable in that
connection; (ii) the costs incident to the preparation and printing of the
Preliminary Offering Memorandum, any other Time of Sale Information, any Issuer
Written Communication and the Offering Memorandum (including any amendment or
supplement thereto) and the distribution thereof; (iii) the costs of reproducing
and distributing each of the Transaction Documents; (iv) the fees and expenses
of the Company’s and the Guarantors’ counsel and independent accountants; (v)
the fees and expenses incurred in connection with the registration or
qualification and determination of eligibility for investment of the Securities
under the laws of such jurisdictions as the Representative may designate and the
preparation, printing and distribution of a Blue Sky Memorandum (including the
related fees and expenses of counsel for the Initial Purchasers); (vi) any fees
charged by rating agencies for rating the Securities; (vii) the fees and
expenses of the Trustee, the Collateral Agent and any paying agent (including
related fees and expenses of any counsel to such parties); (viii) all expenses
and application fees incurred in connection with the approval of the Securities
for book-entry transfer by DTC; (ix) the fees and



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement032.jpg]
32 expenses incurred with respect to creating, documenting and perfecting the
security interests in the Collateral as contemplated by the Collateral Documents
(including the related fees and expenses of counsel to the Initial Purchasers
for all periods prior to and after the Closing Date); and (x) all expenses
incurred by the Company in connection with any “road show” presentation to
potential investors. (b) If (i) this Agreement is terminated pursuant to Section
8, (ii) the Company for any reason fails to tender the Securities for delivery
to the Initial Purchasers or (iii) the Initial Purchasers decline to purchase
the Securities for any reason permitted under this Agreement, the Company and
each of the Guarantors jointly and severally agree to reimburse the Initial
Purchasers for all out-of-pocket costs and expenses (including the fees and
expenses of their counsel) reasonably incurred by the Initial Purchasers in
connection with this Agreement and the offering contemplated hereby. 11. Persons
Entitled to Benefit of Agreement. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective successors and the
officers and directors and any controlling persons referred to herein, and the
affiliates of each Initial Purchaser referred to in Section 7 hereof. Nothing in
this Agreement is intended or shall be construed to give any other person any
legal or equitable right, remedy or claim under or in respect of this Agreement
or any provision contained herein. No purchaser of Securities from any Initial
Purchaser shall be deemed to be a successor merely by reason of such purchase.
12. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
the Company, the Guarantors or the Initial Purchasers pursuant to this Agreement
or any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of the Company, the Guarantors or the Initial Purchasers. 13. Certain Defined
Terms. For purposes of this Agreement, (a) except where otherwise expressly
provided, the term “affiliate” has the meaning set forth in Rule 405 under the
Securities Act; (b) the term “business day” means any day other than a day on
which banks are permitted or required to be closed in New York City; (c) the
term “subsidiary” has the meaning set forth in Rule 405 under the Securities
Act; (d) the term “Exchange Act” means the Securities Exchange Act of 1934, as
amended; and (e) the term “written communication” has the meaning set forth in
Rule 405 under the Securities Act. 14. Compliance with USA Patriot Act. In
accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Initial Purchasers are required
to obtain, verify and record information that identifies their respective
clients, including the Company, which information may include the name and
address of their respective clients, as well as other information that will
allow the Initial Purchasers to properly identify their respective clients.



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement033.jpg]
33 15. Miscellaneous. (a) Authority of the Representative. Any action by the
Initial Purchasers hereunder may be taken by J.P. Morgan Securities LLC on
behalf of the Initial Purchasers, and any such action taken by J.P. Morgan
Securities LLC shall be binding upon the Initial Purchasers. (b) Notices. All
notices and other communications hereunder shall be in writing and shall be
deemed to have been duly given if mailed or transmitted and confirmed by any
standard form of telecommunication. Notices to the Initial Purchasers shall be
given to the Representative c/o J.P. Morgan Securities LLC, 383 Madison Avenue,
New York, New York 10179 (fax: 212-270-1063); Attention: Geoffrey Benson.
Notices to the Company and the Guarantors shall be given to Paul M. Jolas, Vice
President, General Counsel & Corporate Secretary, 331 N. Main Street, Euless,
Texas 76039 (fax: 817-835-4165). (c) Governing Law. This Agreement and any
claim, controversy or dispute arising under or related to this Agreement shall
be governed by and construed in accordance with the laws of the State of New
York. (d) Submission to Jurisdiction. The Company and each of the Guarantors
hereby submit to the exclusive jurisdiction of the U.S. federal and New York
state courts in the Borough of Manhattan in The City of New York in any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. The Company and each of the Guarantors waive any objection
which it may now or hereafter have to the laying of venue of any such suit or
proceeding in such courts. Each of the Company and each of the Guarantors agrees
that final judgment in any such suit, action or proceeding brought in such court
shall be conclusive and binding upon the Company and each Guarantor, as
applicable, and may be enforced in any court to the jurisdiction of which
Company and each Guarantor, as applicable, is subject by a suit upon such
judgment. (e) Waiver of Jury Trial. Each of the parties hereto hereby waives any
right to trial by jury in any suit or proceeding arising out of or relating to
this Agreement. (f) Counterparts. This Agreement may be signed in counterparts
(which may include counterparts delivered by any standard form of
telecommunication), each of which shall be an original and all of which together
shall constitute one and the same instrument. (g) Amendments or Waivers. No
amendment or waiver of any provision of this Agreement, nor any consent or
approval to any departure therefrom, shall in any event be effective unless the
same shall be in writing and signed by the parties hereto. (h) Headings. The
headings herein are included for convenience of reference only and are not
intended to be part of, or to affect the meaning or interpretation of, this
Agreement.



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement034.jpg]
(Signature page to Purchase Agreement) If the foregoing is in accordance with
your understanding, please indicate your acceptance of this Agreement by signing
in the space provided below. Very truly yours, U.S. CONCRETE, INC. By: /s/
William J. Sandbrook Name: William J. Sandbrook Title: President and Chief
Executive Officer ALBERTA INVESTMENTS, INC. ALLIANCE HAULERS, INC. ATLAS
REDI-MIX, LLC ATLAS-TUCK CONCRETE, INC. BEALL CONCRETE ENTERPRISES, LLC BEALL
INDUSTRIES, INC. BEALL INVESTMENT CORPORATION, INC. BEALL MANAGEMENT, INC.
EASTERN CONCRETE MATERIALS, INC. HAMBURG QUARRY LIMITED LIABILITY COMPANY
REDI-MIX CONCRETE, L.P. REDI-MIX GP, LLC REDI-MIX, LLC U.S. CONCRETE ON-SITE,
INC. USC PAYROLL, INC. By: /s/ Kevin R. Kohutek Name: Kevin R. Kohutek Title:
President



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement035.jpg]
(Signature page to Purchase Agreement) AMERICAN CONCRETE PRODUCTS, INC. BODE
CONCRETE LLC BODE GRAVEL CO. BRECKENRIDGE READY MIX, INC. CENTRAL CONCRETE
SUPPLY CO., INC. CENTRAL PRECAST CONCRETE, INC. INGRAM CONCRETE, LLC KURTZ
GRAVEL COMPANY LOCAL CONCRETE SUPPLY & EQUIPMENT, LLC MASTER MIX CONCRETE, LLC
MASTER MIX, LLC MG, LLC NYC CONCRETE MATERIALS, LLC PEBBLE LANE ASSOCIATES, LLC
RIVERSIDE MATERIALS, LLC SAN DIEGO PRECAST CONCRETE, INC. SIERRA PRECAST, INC.
SMITH PRE-CAST, INC. SUPERIOR CONCRETE MATERIALS, INC. TITAN CONCRETE
INDUSTRIES, INC. USC ATLANTIC, INC. By: /s/ Kevin R. Kohutek Name: Kevin R.
Kohutek Title: Vice President CONCRETE ACQUISITION IV, LLC CONCRETE ACQUISITION
V, LLC CONCRETE ACQUISITION VI, LLC CONCRETE XXXIV ACQUISITION, INC. CONCRETE
XXXV ACQUISITION, INC. CONCRETE XXXVI ACQUISITION, INC. U.S. CONCRETE TEXAS
HOLDINGS, INC. USC MANAGEMENT CO., LLC USC TECHNOLOGIES, INC. By: /s/ Kevin R.
Kohutek Name: Kevin R. Kohutek Title: Treasurer



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement036.jpg]
(Signature page to Purchase Agreement) Accepted: November , 2013 J.P. MORGAN
SECURITIES LLC For itself and on behalf of the several Initial Purchasers listed
in Schedule 1 hereto. By: /s/ Meghann Dotson Authorized Signatory



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement037.jpg]
Schedule 1 Initial Purchaser Principal Amount J.P. Morgan Securities LLC
.................................................... $156,000,000 Jefferies LLC
..........................................................................
$20,000,000 Capital One Securities, Inc.
.................................................... $12,000,000 Mitsubishi UFJ
Securities (USA) Inc. ................................... $12,000,000 Total
............................................................................
$200,000,000



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement038.jpg]
Schedule 2 Guarantors Alberta Investments, Inc. Alliance Haulers, Inc. American
Concrete Products, Inc. Atlas Redi-Mix, LLC Atlas-Tuck Concrete, Inc. Beall
Concrete Enterprises, LLC Beall Industries, Inc. Beall Investment Corporation,
Inc. Beall Management, Inc. Bode Concrete LLC Bode Gravel Co. Breckenridge Ready
Mix, Inc. Central Concrete Supply Co., Inc. Central Precast Concrete, Inc.
Concrete Acquisition IV, LLC Concrete Acquisition V, LLC Concrete Acquisition
VI, LLC Concrete XXXIV Acquisition, Inc. Concrete XXXV Acquisition, Inc.
Concrete XXXVI Acquisition, Inc. Eastern Concrete Materials, Inc. Hamburg Quarry
Limited Liability Company Ingram Concrete, LLC Kurtz Gravel Company Local
Concrete Supply & Equipment, LLC Master Mix, LLC Master Mix Concrete, LLC MG,
LLC NYC Concrete Materials, LLC Pebble Lane Associates, LLC Redi-Mix Concrete,
L.P. Redi-Mix GP, LLC Redi-Mix, LLC Riverside Materials, LLC San Diego Precast
Concrete, Inc. Sierra Precast, Inc. Smith Pre-Cast, Inc. Superior Concrete
Materials, Inc. Titan Concrete Industries, Inc USC Atlantic, Inc. USC Management
Co., LLC USC Payroll, Inc. USC Technologies, Inc. U.S. Concrete On-Site, Inc.
U.S. Concrete Texas Holdings, Inc.



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement039.jpg]
Schedule 3 Subsidiaries Alberta Investments, Inc. Alliance Haulers, Inc.
American Concrete Products, Inc. Atlas Redi-Mix, LLC Atlas-Tuck Concrete, Inc.
Beall Concrete Enterprises, LLC Beall Industries, Inc. Beall Investment
Corporation, Inc. Beall Management, Inc. Bode Concrete LLC Bode Gravel Co.
Breckenridge Ready Mix, Inc. Central Concrete Supply Co., Inc. Central Precast
Concrete, Inc. Concrete Acquisition IV, LLC Concrete Acquisition V, LLC Concrete
Acquisition VI, LLC Concrete XXXIV Acquisition, Inc. Concrete XXXV Acquisition,
Inc. Concrete XXXVI Acquisition, Inc. Eastern Concrete Materials, Inc. Hamburg
Quarry Limited Liability Company Ingram Concrete, LLC Kurtz Gravel Company Local
Concrete Supply & Equipment, LLC Master Mix, LLC Master Mix Concrete, LLC MG,
LLC NYC Concrete Materials, LLC Pebble Lane Associates, LLC Redi-Mix Concrete,
L.P. Redi-Mix GP, LLC Redi-Mix, LLC Riverside Materials, LLC San Diego Precast
Concrete, Inc. Sierra Precast, Inc. Smith Pre-Cast, Inc. Superior Concrete
Materials, Inc. Titan Concrete Industries, Inc USC Atlantic, Inc. USC Management
Co., LLC USC Payroll, Inc. USC Technologies, Inc. U.S. Concrete On-Site, Inc.
U.S. Concrete Texas Holdings, Inc.



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement040.jpg]
Schedule 4 Real Property Owner or Tenant Property Name and Address(es) Ownership
State Central Concrete Supply Co., Inc. 201 South Linden Avenue South San
Francisco, San Mateo County, California Owned CA Central Concrete Supply Co,
Inc. 1844 West Winton Avenue Hayward, Alameda County, California Owned CA
Central Concrete Supply Co., Inc. 457 Queens Lane San Jose, Santa Clara County,
California Owned CA Beall Concrete Enterprises, LLC Alliance Plant 13624 FM 1171
Northlake, Denton County, Texas Owned TX Central Concrete Supply Co., Inc. 1305
San Mateo Ave. South San Francisco, San Mateo County, California Owned CA Beall
Concrete Enterprises, LLC 9500 N.E. County Rd 3270 Chatfield, Navarro County,
Texas Owned TX Redi-Mix, LLC Plant #259 725 E. College St. Lewisville, Denton
County, Texas Owned TX Eastern Concrete Materials, Inc. Cedar Bridge Quarry 201
Route 539 South Barnegat, Ocean County, New Jersey Owned NJ Beall Concrete
Enterprises, LLC 706 S. Dallas Parkway Prosper, Collin County, Texas Owned TX
Redi-Mix, LLC Plant #260 Frisco Batch Plant 14703 and 14695 Lebanon Road Frisco,
Collin County, Texas Owned TX Eastern Concrete Materials, Inc. 3369 Paxtonville
Road Middleburg, Snyder County, Pennsylvania Owned PA Ingram Concrete, LLC
Noodle Ranch Quarry FM 126 & FM 1085 Noodle, Jones County, Texas Owned TX
Central Concrete Supply Co., Inc. 11911 Brentwood Blvd. Byron, Contra Costa
County, California Owned CA Ingram Concrete, LLC 4989 N. FM 199 Cleburne,
Somervell County, Texas Owned TX Central Concrete Supply Co., Inc. 790 Stockton
Avenue San Jose, Santa Clara County, California Owned CA Kurtz Gravel Company
15176 Hawley Road Holly, Oakland County, Michigan Owned MI



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement041.jpg]
Schedule 5 Mortgage Related Requirements The Company shall deliver to the
Collateral Agent by the Closing Date counterparts of a Mortgage with respect to
each property listed on Schedule 4, duly executed, acknowledged and delivered by
the record owner of such property in form suitable for recording in the
applicable public records and otherwise in form and substance reasonably
acceptable to the Collateral Agent and the Representative. The Company shall
make reasonable efforts to deliver to the Collateral Agent by the Closing such
legal opinions as the Collateral Agent may reasonably request with respect to
any such mortgage or mortgaged property (the “Real Estate Opinions”). To the
extent that, despite reasonable efforts of the Company to deliver the Real
Estate Opinions, such Real Estate Opinions are not delivered as of the Closing
Date, the Company shall deliver such documents to the Collateral Agent and
Trustee on or before the date that is 120 days after the Issue Date in
accordance with the Indenture.



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement042.jpg]
Schedule 6 Post-Closing Collateral Requirements The Company shall deliver the
following documents or evidence of completion of the following actions, as
applicable, to the Collateral Agent on or before the date that is 120 days after
the Issue Date: (A) a policy or policies of title insurance issued by a
nationally recognized title insurance company reasonably acceptable to the
Collateral Agent, insuring the Lien of such mortgage as a valid and enforceable
Lien on a first-priority basis on the mortgaged property described therein, free
of any other Liens except Permitted Collateral Liens, together with such
endorsements, coinsurance and reinsurance as the Collateral Agent may reasonably
request, (B) if such mortgaged property is located in an area determined by the
Federal Emergency Management Agency to have special flood hazards, evidence of
such flood insurance as may be required under applicable law, including
Regulation H of the Board of Governors, or as may be reasonably required by the
Collateral Agent and (C) such surveys, abstracts, appraisals, and other
documents (which may include, without limitation, subordination agreements) as
the Collateral Agent may reasonably request with respect to any such mortgage or
mortgaged property. In the event the Company shall, despite reasonable efforts,
fail to deliver the Real Estate Opinions (as such term is defined on Schedule 5
hereof) on or prior to the Closing Date, the Company shall, by continued
reasonable efforts deliver the Real Estate Opinions to the Collateral Agent on
or before the date that is 120 days after the Issue Date. The Company shall, on
or before the date that is 120 days after the Issue Date, deliver to the
Noteholder Collateral Agent control agreements and related pledge agreements in
respect of deposit accounts and securities accounts (if any) required pursuant
to the Security Documents. The Company shall, on or before the date that is 120
days after the Issue Date, have made such filings, registrations or recordations
executed and in proper form for filing, registration or recordation necessary to
create in favor of the Collateral Agent, for the benefit of the holders of the
Securities, a perfected second-priority lien and security interest in the
Specified Trucks (as defined in the Indenture).



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement043.jpg]
Schedule 7 Control Agreements None.



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement044.jpg]
ANNEX A Additional Time of Sale Information 1. Term sheet containing the terms
of the Securities, substantially in the form of Annex B.



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement045.jpg]
ANNEX B Pricing Term Sheet, dated November 19, 2013 to Preliminary Offering
Memorandum dated November 7, 2013 Strictly Confidential U.S. Concrete, Inc. This
pricing term sheet is qualified in its entirety by reference to the Preliminary
Offering Memorandum (the “Preliminary Offering Memorandum”). The information in
this pricing term sheet supplements the Preliminary Offering Memorandum and
updates and supersedes the information in the Preliminary Offering Memorandum to
the extent it is inconsistent with the information in the Preliminary Offering
Memorandum. Terms used and not defined herein have the meanings assigned in the
Preliminary Offering Memorandum. The notes have not been registered under the
Securities Act of 1933, as amended, or the securities laws of any other
jurisdiction. The notes may not be offered or sold in the United States or to
U.S. persons (as defined in Regulation S) except in transactions exempt from, or
not subject to, the registration requirements of the Securities Act.
Accordingly, the notes are being offered only to (1) “qualified institutional
buyers” as defined in Rule 144A under the Securities Act and (2) outside the
United States to non- U.S. persons in compliance with Regulation S under the
Securities Act. Issuer: U.S. Concrete, Inc. Security description: Senior Secured
Notes Distribution: 144A/Reg S registration rights Size: $200,000,000 Gross
proceeds: $200,000,000 Maturity: December 1, 2018 Coupon: 8.500% Issue price:
100.000% of face amount. Yield to maturity: 8.500% Spread to Benchmark Treasury:
+715bps Benchmark Treasury: UST 1.25% due October 31, 2018 Interest Payment
Dates: June 1 and December 1, commencing June 1, 2014 Equity clawback: Up to 35%
at 108.5% prior to December 1, 2015 Optional redemption: Make-whole call @
T+50bps prior to December 1, 2015 then: On or after: Price: December 1, 2015
104.250% December 1, 2016 102.125% December 1, 2017 and thereafter 100.000%



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement046.jpg]
2 Change of control: Putable at 101% of principal plus accrued and unpaid
interest Trade date: November 19, 2013. Settlement: T+3; November 22, 2013.
CUSIP: 144A: CUSIP No. 90333L AJ1 REG S: CUSIP No. U9033E AD0 ISIN: 144A: ISIN
No. US90333LAJ17 REG S: ISIN No. USU9033EAD05 Denominations/Multiple: 2,000 x
1,000 Ratings*: Caa1/B Sole Book-Running Manager: J.P. Morgan Securities LLC
Senior Co-Manager: Jefferies LLC Co-Managers: Capital One Securities, Inc.
Mitsubishi UFJ Securities (USA) Inc. Additional comments: (1) On November 13,
2013, Standard & Poor’s Ratings Services announced that it intends to publish
revised criteria for determining issuer credit ratings on corporate and
industrial companies and utilities. Certain issuer credit ratings (including
U.S. Concrete, Inc.’s credit ratings) may be affected by the new criteria and
may have a rating change. Earlier in the fourth quarter of 2013 Standard &
Poor’s Ratings Services assigned U.S. Concrete, Inc. a B corporate credit rating
as well as a B rating for the notes being offered and the criteria revision may
affect those ratings. Any rating agency downgrades may adversely affect the
trading value of the notes. (2) The maturity date of our Revolving Facility will
be October 2, 2018 (60 days prior to the maturity of the notes). Use of Proceeds
Estimated net proceeds to the Issuer from the offering of notes will be
approximately $193.5 million, after deducting the Initial Purchasers’ discounts
and commissions and estimated offering expenses. __________________



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement047.jpg]
3 This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description. This communication
is being distributed in the United States solely to Qualified Institutional
Buyers, as defined in Rule 144A under the Securities Act of 1933, as amended,
and outside the United States solely to Non-U.S. persons as defined under
Regulation S. This communication does not constitute an offer to sell or the
solicitation of an offer to buy any securities in any jurisdiction to any person
to whom it is unlawful to make such offer or solicitation in such jurisdiction.
*A securities rating is not a recommendation to buy, sell or hold securities and
may be subject to revision or withdrawal at any time. Any disclaimer or other
notice that may appear below is not applicable to this communication and should
be disregarded. Such disclaimer or notice was automatically generated as a
result of this communication being sent by Bloomberg or another email system.



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement048.jpg]
Restrictions on Offers and Sales Outside the United States In connection with
offers and sales of Securities outside the United States: (a) Each Initial
Purchaser acknowledges that the Securities have not been registered under the
Securities Act and may not be offered or sold within the United States or to, or
for the account or benefit of, U.S. persons except pursuant to an exemption
from, or in transactions not subject to, the registration requirements of the
Securities Act. (b) Each Initial Purchaser, severally and not jointly,
represents, warrants and agrees that: (i) Such Initial Purchaser has offered and
sold the Securities, and will offer and sell the Securities, (A) as part of
their distribution at any time and (B) otherwise until 40 days after the later
of the commencement of the offering of the Securities and the Closing Date, only
in accordance with Regulation S under the Securities Act (“Regulation S”) or
Rule 144A or any other available exemption from registration under the
Securities Act. (ii) None of such Initial Purchaser or any of its affiliates or
any other person acting on its or their behalf has engaged or will engage in any
directed selling efforts with respect to the Securities, and all such persons
have complied and will comply with the offering restrictions requirement of
Regulation S. (iii) At or prior to the confirmation of sale of any Securities
sold in reliance on Regulation S, such Initial Purchaser will have sent to each
distributor, dealer or other person receiving a selling concession, fee or other
remuneration that purchases Securities from it during the distribution
compliance period a confirmation or notice to substantially the following
effect: “The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act. Terms used above have the meanings given
to them by Regulation S.” (iv) Such Initial Purchaser has not and will not enter
into any contractual arrangement with any distributor with respect to the
distribution of the Securities, except with its affiliates or with the prior
written consent of the Company. Terms used in paragraph (a) and this paragraph
(b) and not otherwise defined in this Agreement have the meanings given to them
by Regulation S. (c) Each Initial Purchaser acknowledges that no action has been
or will be taken by the Company that would permit a public offering of the
Securities, or possession or distribution



--------------------------------------------------------------------------------



 
[uscrpurchaseagreement049.jpg]
2 of any of the Time of Sale Information, the Offering Memorandum, any Issuer
Written Communication or any other offering or publicity material relating to
the Securities, in any country or jurisdiction where action for that purpose is
required. (d) Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that: (i) it has only communicated or caused to be
communicated and will only communicate or cause to be communicated any
invitation or inducement to engage in investment activity (within the meaning of
Section 21 of the Financial Services and Markets Act 2000 (the “FSMA”)) received
by it in connection with the issue or sale of any Securities in circumstances in
which Section 21(1) of the FSMA does not apply to the Company; and (ii) it has
complied and will comply with all applicable provisions of the FSMA with respect
to anything done by it in relation to the Securities in, from or otherwise
involving the United Kingdom.



--------------------------------------------------------------------------------



 